Harrison, J.
This action was instituted in the district court of Webster county to foreclose a mortgage on certain real estate situated in said county, and specifically described in the mortgage and in the petition filed in the action. The mortgage had been given to secure the payment of a negotiable bond or note and the coupons originally attached thereto. One of the defenses interposed was that of payment. The facts developed in the evidence introduced at the trial were very similar and to the like effect of those displayed in the case of Phœnix Ins. Co. v. Walter, 51 Neb., 182, in which a decision is filed at this time, and the assignments of error argued present similar questions for adjudication. The conclusions reached and announced in that case are pertinent in and decisive of this. It follows that the judgment of the district court must be
Affirmed.